     Case 1:20-cr-00018-RMB Document 37 Filed 05/12/21 Page 1 of 2




                                            May 12, 2021


The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonatan Correa
                    20 CR 18 (RMB)

Dear Judge Berman:

       Thank you for the opportunity to submit this additional letter in connection
with the sentencing of Mr. Correa.

       At the conclusion of yesterday’s proceeding, I asked the Court to consider an
equivalent (not necessarily identical) period of confinement in a Community
Confinement facility, to permit Mr. Correa to continue work but also undergoing a
period of custody. AUSA Andrew Chan informs me that the Government takes no
position with respect to this application.

       I have spoken to both USPO Robert Flemen, who prepared the PSR in Mr.
Correa’s case, and to Supervising Probation Officer Melissa Goldsmith from the
District of Kansas respecting the matters raised at the conclusion of yesterday’s
proceeding. (Officer Goldsmith can be reached via email at
Melissa_goldsmith@ksp.uscourts.gov, or by phone at (913) 634-0197.)

         Confinement of Mr. Correa in a Community Confinement Center is available
in his district of residence should the Court elect to impose it. (Indeed there is a BOP
facility that is located in Kansas City.) Probation Officer Goldsmith informed me
earlier today that the best procedural mechanism to accomplish such a placement
would be to impose the community confinement as a condition of a sentence of
Time Served plus Supervised Release (or a sentence of probation), with the Court to
specify the period of Supervised Release (or probation), and the duration of the
community confinement condition. The Probation Department in Kansas, after
     Case 1:20-cr-00018-RMB Document 37 Filed 05/12/21 Page 2 of 2




receiving the Judgment and Commitment order from the Southern District of New
York, would then prepare the referral package, select the place of Mr. Correa’s
confinement, and designate the start and end dates of the Confinement period.

      I thank the Court for its consideration and attention.


                                          Sincerely,



                                          David Wikstrom

cc. Andrew Chan, AUSA
    Robert Flemen, USPO
    Melissa Goldsmith, USPO
